Exhibit 10.38

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(FOR CEO & CFO)

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

 

Name:

       

Employee Id #:

      «Id»

Restricted Stock Unit Award Details:

 

Date of Grant:         Vesting Commencement Date:         Restricted Stock
Units:        

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest as follows:
                                         
                                         
                                         
                                              .

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:     EQUINIX, INC. Signature:         By:     Print Name:        
Title:     Date:          



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

   No payment is required for the Restricted Stock Units you receive.

Vesting

   The Restricted Stock Units that you are receiving will vest in installments,
as shown in the Notice of Restricted Stock Unit Award.    No additional
Restricted Stock Units vest after your active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) has
terminated for any reason. It is intended that vesting in the Restricted Stock
Units is commensurate with a full-time work schedule. For possible adjustments
that may be made by the Company, see the Section below entitled “Leaves of
Absence and Part-Time Work.”

Change in Control

   The Restricted Stock Units will vest in full if not assumed or substituted
with a new award as set forth in Section 11.3 of the 2000 Equity Incentive Plan
(the “Plan”).    In addition, you will vest as to 50% of the unvested Restricted
Stock Units if the Company is subject to a Change in Control before your Service
terminates, and you are subject to a Qualifying Termination (as defined below)
within 12 months after the Change in Control. Change in Control is defined in
the Plan.

Qualifying

Termination

  

A Qualifying Termination means the termination of your Service resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control (provided however, that the grounds for Good Reason may arise at
anytime within the 12 months following the Change in Control).

 

Cause means your unauthorized use or disclosure of trade secrets which causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony, or your gross misconduct.

 

Good Reason means (i) a material diminution in your authority, duties or
responsibilities; (ii) a material reduction in your level of compensation
(including base salary and target bonus) other than pursuant to a Company-wide
reduction of compensation where the reduction affects the other executive
officers and your reduction is substantially equal, on a percentage basis, to
the reduction of the other executive officers; or (iii) a relocation of your
place of employment by more than 30 miles, provided and only if such change,
reduction or relocation is effected by the Company without your consent.



--------------------------------------------------------------------------------

Forfeiture

   If your Service terminates for any reason, then your Restricted Stock Units
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination (including as a result of a
Qualifying Termination as set forth above). This means that the Restricted Stock
Units will immediately revert to the Company. You receive no payment for
Restricted Stock Units that are forfeited. The Company determines when your
Service terminates for this purpose.

Leaves of Absence

and Part-Time

Work

  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you, and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

Stock Certificates

   No shares of Common Stock shall be issued to you prior to the date on which
the Restricted Stock Units vest. After any Restricted Stock Units vest pursuant
to this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives or
heirs, as the case may be, the number of shares of Common Stock representing
your vested Restricted Stock Units. No fractional shares shall be issued.

 

2



--------------------------------------------------------------------------------

Stockholder Rights

   The Restricted Stock Units do not entitle you to any of the rights of a
stockholder of the Company. Your rights shall remain forfeitable at all times
prior to the date on which you vest in the Restricted Stock Units awarded to
you. Upon settlement of the Restricted Stock Units into shares of Common Stock,
you will obtain full voting and other rights as a stockholder of the Company.

Units Restricted

   You may not sell, transfer, pledge or otherwise dispose of any Restricted
Stock Units or rights under this Agreement other than by will or by the laws of
descent and distribution.

Withholding Taxes

  

Regardless of any action the Company and/or your employer (the “Employer”) take
with respect to any or all income tax (including U.S. federal, state and local
tax and/or non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the award
of the Restricted Stock Units, the vesting of the Restricted Stock Units, the
issuance of shares of Common Stock in settlement of the Restricted Stock Units,
the subsequent sale of shares acquired at vesting and the receipt of any
dividends; and (b) do not commit to structure the terms of the award or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items. Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding obligations for Tax Related Items of the Company and/or the
Employer. With the Company’s consent, these arrangements may include
(a) withholding shares of Company stock that otherwise would be issued to you
when they vest, (b) surrendering shares that you previously acquired, or (c)
deducting the withholding taxes from any cash compensation payable to you. The
fair market value of the shares you surrender, determined as of the date taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes.

 

The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this subsection.

Restrictions on

Resale

   You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

3



--------------------------------------------------------------------------------

No Retention Rights    Except to the extent provided specifically in an
agreement between you and the Company, your award or this Agreement does not
give you the right to be employed or retained by the Company or a subsidiary of
the Company in any capacity; the Company and its subsidiaries reserve the right
to terminate your Service at any time, with or without cause.    In accepting
the award, you acknowledge that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement; (b) the award is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past; (c) all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;
(d) your participation in the Plan is voluntary; (e) your participation in the
Plan shall not create a right to further employment with your Employer and shall
not interfere with the ability of your Employer to terminate your Service at any
time with or without cause; (f) the award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary of the Company, and which is outside the scope of your
employment or service contract, if any; (g) the award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary of the Company; (h) in the event that you are not an employee of
the Company, the award and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and, furthermore, the award and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Employer or any other subsidiary of the Company; (i) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (j) in consideration of the award, no claim or entitlement to
compensation or damages shall arise from termination of the award or from any
diminution in value of the award or shares of Common Stock acquired upon vesting
of the award resulting from termination of Service (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
the Company and any subsidiary of the Company from any such claim that may

 

4



--------------------------------------------------------------------------------

   arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; (k) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan or your acquisition or sale of the underlying shares of Common Stock; and
(l) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of Restricted Stock Units that will vest in any future
installments will be adjusted accordingly.

Severability

   The provisions of this Agreement are severable and if any one or more
provisions are determined to be invalid or otherwise enforceable, in whole or in
part, the remaining provisions shall continue in effect.

Applicable Law

   This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of California.

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5